*223Tbe action was to recover tbe amount of a promissory note, dated March 28, 1854, made by the Defendant below, and payable one day after date to the order of the Plaintiff, with interest.The warrant was issued on the 2'Ttib. of October, 1854. On the 6th day of November following, the Defendant appeared and moved to vacate and set aside the Warrant,Because, the Bond filed by the Plaintiff was insufficient in this, that it is a Bond, and not an undertaking, as required by law; andBecause, the affidavit is insufficient and inconsistent, and does not state facts showing or tending to show that the Defendant “ owns the one-third interest of a certain Saloon in Saint Paul”; andBecmm, said affidavit does not state any facts showing or tending to show that the Defendant “ intends to depart for the “ Territory of Kansas as soon as he can get away,” or that he is about to assign, secrete or dispose of his property, with intent to delay or defraud his creditors ; andUpon argument of this motion, the District Court ordered that the Warrant and all proceedings therein, be vacated and set aside, with costs.Prom which order the Plaintiff appealed to this Court.*224There being no appearance in the Supreme Court, on behalf of the Appellant, the order of the District Court was affirmed, with costs.